                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

RICHARD STREET,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-18-105-G
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                                OPINION AND ORDER

       Plaintiff Richard Street brings this action pursuant to 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of the Social Security Administration

(“SSA”) denying Plaintiff’s application for disability insurance benefits (“DIB”) under

Title II of the Social Security Act, 42 U.S.C. §§ 401-434, and supplemental security income

(“SSI”) under Title XVI of the Act, id. §§ 1381-1383f. The Court has reviewed the

administrative record (Doc. No. 11, hereinafter “R. _”),1 and the arguments and authorities

submitted by the parties. The Commissioner’s decision is affirmed. A separate judgment

will be entered.

I.     PROCEDURAL HISTORY AND ADMINISTRATIVE DECISION

       Plaintiff protectively filed his SSI application on December 22, 2014, and his

application for DIB on December 30, 2014, alleging disability beginning January 1, 2012.

R. 36, 267-74. The SSA denied his applications initially and on reconsideration. R. 126-


1
 With the exception of the administrative record, references to the parties’ filings use the
page numbers assigned by the Court’s electronic filing system.
79. At Plaintiff’s request, an administrative law judge (“ALJ”) held hearings on August

23, 2016, and December 15, 2016, R. 54-96, 99-112, after which the ALJ issued an

unfavorable decision on March 17, 2017. R. 33-35. The SSA Appeals Council found no

reason to review the ALJ’s decision. R. 1-6. The ALJ’s unfavorable decision stands as

the Commissioner’s final decision. See 20 C.F.R. §§ 404.981, 416.1481.

       The ALJ followed the five-step sequential evaluation process in determing Plaintiff

was not entitled to disability benefits. See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009); 20 C.F.R. §§ 404.1520, 416.920. At step one, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since his alleged disability-onset date. R. 38. At

step two, the ALJ determined that Plaintiff has severe impairments of learning disability,

antisocial personality disorder, and anxiety disorder. R. 38.

       At step three, the ALJ found that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of any of the

presumptively disabling impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1

(the “Listings”). R. 39-41.

       The ALJ next assessed Plaintiff’s residual functional capacity (“RFC”) during the

relevant period, based on all of his medically determinable impairments:

       After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform a full range of
       work at all exertional levels but with the following nonexertional limitations:
       The claimant can understand, remember and carry out simple tasks; can make
       judg[]ment on simple work related decisions; can interact with supervisors
       and co-workers where contact is incidental and occasional to work
       performed, but is limited to no contact with the general public; can adapt to
       a work environment that does not involve frequent changes in daily routines
       or work duties.


                                             2
R. 41.

         Based on the hearing testimony of the vocational expert (“VE”), the ALJ determined

at step four that Plaintiff can perform his past relevant work as a roustabout. R. 46. The

ALJ also proceeded to make an alternative step-five determination, finding based on the

VE’s testimony that Plaintiff could perform other jobs existing in significant numbers in

the national economy including hospital cleaner, auto detailer, and lot porter. R. 47.

         Thus, the ALJ determined Plaintiff is not disabled within the meaning of the Social

Security Act. R. 47; see 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4).

II.      STANDARD OF REVIEW

         This Court’s judicial review of the Commissioner’s final decision is limited to

determining whether factual findings are supported by substantial evidence in the record

as a whole and whether correct legal standards were applied. Poppa v. Astrue, 569 F.3d

1167, 1169 (10th Cir. 2009).       “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Doyal v. Barnhart,

331 F.3d 758, 760 (10th Cir. 2003) (internal quotation marks omitted). “A decision is not

based on substantial evidence if it is overwhelmed by other evidence in the record or if

there is a mere scintilla of evidence supporting it.” Branum v. Barnhart, 385 F.3d 1268,

1270 (10th Cir. 2004) (internal quotation marks omitted).         The court “meticulously

examine[s] the record as a whole,” including any evidence “that may undercut or detract

from the ALJ’s findings,” in determining whether the ALJ’s decision is supported by

substantial evidence. Wall, 561 F.3d at 1052 (internal quotation marks omitted). Though

a reviewing court considers whether the Commissioner followed applicable rules of law in


                                              3
weighing particular types of evidence in disability cases, the court does not reweigh the

evidence or substitute its own judgment for that of the Commissioner. Bowman v. Astrue,

511 F.3d 1270, 1272 (10th Cir. 2008).

III.   ANALYSIS

       A.     Plaintiff’s Assignments of Error

       Though difficult to parse,2 Plaintiff first contends the ALJ erred in failing “to include

functionally distinct limitations in the RFC that were specific to his ability to interact with

others” and that this failure “corrupted” the ALJ’s finding that Plaintiff could perform his

past relevant work. Pl.’s Br. (Doc. No. 20) at 8-21. Plaintiff also challenges the ALJ’s

development of the record. See id. at 22-23.

       B.     The Relevant Record

       Because there was no evidence in the record indicating Plaintiff had received any

type of mental health treatment prior to filing his benefits applications in December 2014,

the state agency ordered a psychological examination. R. 43, 132, 134, 140, 142, 314. In

February 2015, Julie Wallace, PhD, conducted a Mental Diagnostic Evaluation (“MDE”)



2
  Plaintiff’s “specific arguments” within this first assignment of error “are not so easily
identified.” Evans v. Colvin, No. CIV-13-1202-R, 2014 WL 6827198, at *2 (W.D. Okla.
Oct. 14, 2014) (R. & R.), adopted, 2014 WL 6828105 (W.D. Okla. Dec. 3, 2014). Plaintiff
characterizes this argument as raising “Step Three, Four and Five Errors,” but his briefing
challenges only the ALJ’s RFC determination. Pl.’s Br. at 2, 8; see id. at 8-21. Plaintiff
also lists the ALJ’s “failure to perform a proper credibility determination” as a point of
error but entirely fails to develop this argument. Id. at 8. To obtain judicial review, it is
insufficient to “suggest dissatisfaction” or merely mention an issue in the context of another
matter. See Murrell v. Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994). The Court has
evaluated each challenge that is directly raised. Any argument not addressed herein is
found to have been waived.


                                               4
of Plaintiff. R. 393-99 (Ex. 5F). In the MDE, Dr. Wallace interviewed Plaintiff and

administered a Montreal Cognitive Assessment test. Dr. Wallace made several findings in

the MDE but expressly cautioned that her findings “are questionable” and “should be

reviewed with caution” based upon Plaintiff’s failure to cooperate, tendency to exaggerate,

offering of “fictitious symptoms” and inconsistent responses, and apparent malingering

and underperforming. R. 393, 397-98.

       In denying Plaintiff’s applications at the initial level, Laura Lochner, PhD, reviewed

the MDE but found insufficient evidence to evaluate Plaintiff’s claims “given his

uncooperative attitude” with Dr. Wallace and the lack of any other medical evidence in the

file. R. 134, 142. Plaintiff sought reconsideration, and in June 2015 Kara Rodgers, PsyD,

conducted a second consultative examination, administered the Montreal Cognitive

Assessment, and issued a Report (R. 434-38 (Ex. 9F)). In her Report, Dr. Rodgers noted

that it appeared Plaintiff “was trying to disturb the examiner” and that his mental-status

exam “was most likely invalid,” as “[t]here was no evidence to indicate that [Plaintiff] was

putting forth any effort on the exam.” R. 435, 436. Dr. Rodgers further found that

Plaintiff’s self-reports suggested diagnoses that were inconsistent with his presentation. R.

436.

       C.     The Written Decision

       At step three of the written decision, the ALJ evaluated the severity of Plaintiff’s

mental impairments by considering the Paragraph B criteria necessary to meet the

requirements of Listing 12.08 (Personality Disorders) and other mental-disorder Listings.

R. 39-41; see 20 C.F.R. pt. 404, subpart P app. 1, § 12.08(B); 20 C.F.R.§§ 404.1520a(d),


                                             5
416.920a(d); SSR 96-8p, 1996 WL 374184, at *4 (July 2, 1996). Based on the evidence in

the record, the ALJ found Plaintiff: was moderately limited in his ability to understand,

remember or apply information; was moderately limited in his ability to interact with

others; was moderately limited in his ability to concentrate, persist, or maintain pace; and

was mildly limited in his ability to adapt or manage himself. R. 39.3

         The ALJ then assessed Plaintiff’s RFC. The ALJ considered the opinions of both

Dr. Wallace and Dr. Rodgers, as well as the other evidence in the record. R. 41-46. He

assigned Dr. Wallace’s opinion little weight and Dr. Rodgers’ opinion partial weight. R.

45. The ALJ then formulated an RFC that included limitations relevant to Plaintiff’s

mental impairments, by specifying that Plaintiff:

         •   can understand, remember, and carry out only “simple” tasks;
         •   can make judgment on “simple” work-related decisions;
         •   can interact with supervisors and coworkers where contact is occasional and is
             incidental to the work performed;
         •   can have no contact with the general public; and
         •   can adapt to a work environment that does not involve frequent changes in daily
             routines or work duties.

R. 41.




3
 These four criteria replaced the longstanding 12.00 Mental Disorders Paragraph B criteria
about two weeks after the ALJ issued his March 17, 2017 decision. Compare 20 C.F.R.
pt. 404, subpart B app. 1, § 12.08(B) (2016), and 20 C.F.R. §§ 404.1520a(c)(3),
416.920a(c)(3) (2016), with 20 C.F.R. pt. 404, subpart B app. 1, § 12.08(B) (eff. Apr. 1,
2017), and 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3) (eff. Mar. 27, 2017). Neither
party objects to the ALJ’s use of the revised criteria and, as noted above, Plaintiff does not
directly challenge the ALJ’s step-three finding.


                                              6
       D.     Plaintiff’s Criticisms of the ALJ’s RFC Determination

       Plaintiff generally objects that the ALJ’s RFC determination, despite prescribing

numerous nonexertional limitations, fails to adequately account for Plaintiff’s antisocial

personality and severe mental impairments and therefore is not supported by substantial

evidence. See Pl.’s Br. at 9-11.

       First, Plaintiff argues that the ALJ erred in finding that Plaintiff was able to adapt

to a work environment because neither Dr. Wallace nor Dr. Rodgers stated that Plaintiff

could so adapt. See id. at 10. Relatedly, Plaintiff contends the ALJ failed to consider Dr.

Rodgers’ statement that if Plaintiff behaved the way he had at the consultative examination,

during which she concluded that he was exaggerating his symptoms, he would be unable

to maintain a job or be hired for a job. See Pl.’s Br. at 17-19; R. 436.

       As an initial matter, Plaintiff’s phrasing is misleading: the ALJ found that Plaintiff

could adapt to a work environment if that environment “does not involve frequent changes

in daily routines or work duties.” R. 41. Further, an opinion as to whether Plaintiff could

work is an infringement upon a determination reserved to the Commissioner and was not

entitled to any “special significance.” 20 C.F.R. §§ 404.1527(d)(3), 416.927(d)(3); see

Russell v. Astrue, 356 F. App’x 199, 203 (10th Cir. 2009).

       Plaintiff next argues that the ALJ “missed the boat” by limiting Plaintiff to “simple”

work rather than prescribing “functionally distinct” limitations pursuant to a function-by-

function assessment. Pl.’s Br. at 11-13 (emphasis omitted) (citing SSR 96-8p, 1996 WL

374184, at *3-7). Again, Plaintiff mischaracterizes the RFC determination, which sets

forth multiple distinct nonexertional limitations rather than attempting to use only “simple


                                              7
work” as a “generic” catch-all, see R. 41. And Plaintiff offers no reason that limiting

Plaintiff to understanding, remembering, and carrying out simple tasks, and to making

simple work-related decisions, did not adequately account for the ALJ’s finding that

Plaintiff had moderate and mild restrictions in the areas of mental functioning in daily

activities (specifically, that Plaintiff was moderately limited in his ability to understand,

remember, or apply information; was moderately limited in his ability to concentrate,

persist, or maintain pace; and was mildly limited in his ability to adapt or manage himself).

       Plaintiff’s primary complaint is that the RFC fails to adequately account for

Plaintiff’s difficulties in interacting with others. Specifically, Plaintiff argues that the

examining psychologists “basically found an inability to work” but the ALJ rejected this

finding without proper consideration. Pl.’s Br. at 10-20. The Court disagrees.

       Because these psychologists examined Plaintiff in person in connection with his

benefits applications, the ALJ was required to “evaluate,” “consider,” and “address” their

medical opinions. 20 C.F.R. §§ 404.1527(b), (c), 416.927(b), (c); SSR 96-8p, 1996 WL

374184, at *7; see also 20 C.F.R. §§ 404.1502, 416.902 (2016). While an examining

medical-source opinion “may be dismissed or discounted,” such action “must be based on

an evaluation of all of the factors set out in the cited regulations and the ALJ must provide

specific, legitimate reasons for rejecting it.” Chapo v. Astrue, 682 F.3d 1285, 1291 (10th

Cir. 2012) (internal quotation marks omitted); see 20 C.F.R. §§ 404.1527(c), 416.927(c);

SSR 96-8p, 1996 WL 374184, at *7.

       It is true that both Dr. Wallace and Dr. Rodgers expressed doubt as to Plaintiff’s

ability to interact with others. But both examiners also expressly discounted their own


                                             8
reports based upon Plaintiff’s lack of cooperation and effort. See R. 393, 397-98, 434, 436.

The ALJ credited certain findings of the psychologists as to Plaintiff’s impaired abilities

despite those doctors’ misgivings. See R. 45 (ALJ noting that, although Dr. Wallace

provided that Plaintiff’s testing should “be reviewed with caution,” the limitations reflected

in Dr. Wallace’s opinion were consistent with limitations included in the RFC); id. (ALJ

noting that, although Dr. Rodgers “considered [Plaintiff’s] presentation invalid or

inconsistent with [Plaintiff’s] allegations,” the ALJ found the opinion to be “congruent

with” the rest of the record, assigned the opinion partial weight, and indicated that

limitations reflected in Dr. Rodgers’ opinion were consistent with limitations included in

the RFC).

       The ALJ also discounted certain aspects of these psychologists’ reports and the

cognitive testing administered by them. See R. 45. The ALJ’s reason for doing so is plain

from the context of his discussion: that the psychologists, themselves, stated the test results

were not valid. See id.; see also Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007)

(finding that the ALJ reasonably refused to credit medical opinions that depended upon the

claimant’s veracity where the claimant had a propensity to exaggerate her symptoms and

manipulate test results). And several of the “findings” Plaintiff suggests were improperly




                                              9
rejected were not medical opinions but merely recitations of Plaintiff’s self-reports of his

symptoms and behavior. See, e.g., Pl.’s Br. at 13-14, 15-16.4

       The written decision thus reflects that the ALJ properly considered these

psychologists’ opinions and provided adequate explanation of that consideration. See R.

45; 20 C.F.R. § 404.1527(c)(1), (3), (4), (6); id. § 416.927(c)(1), (3), (4), (6); Chapo, 682

F.3d at 1291. The Court’s obligation not to reweigh the evidence or substitute its opinion

for the ALJ’s is particularly relevant here, where the ALJ was tasked with the difficult duty

of differentiating between which of Plaintiff’s presented symptoms were real and which

were exaggerated. The Court sees no error in the ALJ’s RFC determination.

       Plaintiff also contends the ALJ erred by failing to expressly weigh or consider the

“opinion” of Kandi Rice, MA, finding that Plaintiff “has poor concentration, memory, and

understanding, difficulties with rapid thought, and hallucinations.” Pl.’s Br. at 21. But

Ms. Rice did not issue any such finding. Rather, she included in her counseling notes that

Plaintiff had self-reported “difficulties with memory, concentration, and understanding,”

“difficulties with rapid thought,” and audio and visual hallucinations. R. 413, 421. As Ms.

Rice was simply recording Plaintiff’s own description of his alleged mental problems, the

ALJ did not err in failing to weigh these statements. Cf. Nichols v. Astrue, 341 F. App’x

450, 453 (10th Cir. 2009) (noting that consideration of the factors presented in 20 C.F.R.



4
 Plaintiff cites to nonrecord items and counsel’s unsupported conjecture as evidence of the
ALJ’s errors. See, e.g., Pl.’s Br. at 9, 13, 14, 16 & n.1, 19. The Court’s review is limited,
however, to determining whether substantial evidence in the record supports the ALJ’s
decision and whether the ALJ applied the proper legal standards in denying Plaintiff’s
applications. See Poppa, 569 F.3d at 1169.


                                             10
§§ 404.1527(c) and 416.927(c) is required only for evaluation of “medical opinions”);

Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996) (“[A]n ALJ is not required to

discuss every piece of evidence.”).

       E.     The ALJ’s Development of the Record

       Plaintiff contends the ALJ had a duty to develop the record “if he thought the partial

weight or the other opinions were unclear.” Pl.’s Br. at 22. Plaintiff illogically argues that

“[i]f the record were inconsistent,” the ALJ could have ordered additional tests, and

“inconsistency is part of [Plaintiff’s] mental illness,” as shown by the fact that Plaintiff

“always exhibits aberrant behavior.” Id.

       The ALJ’s decision nowhere indicates that the ALJ believed the record was

inadequate. Rather, the ALJ thoroughly discussed the evidence of record and accurately

noted that various medical personnel believed Plaintiff to be exaggerating his symptoms

and malingering. R. 43, 44-47. For example, the ALJ allowed partial weight to Dr.

Rodgers’ June 2015 evaluation but expressly noted the discrepancy Dr. Rodgers found

between Plaintiff’s presentation and his allegations. R. 45. The ALJ did not suggest that

any further testing was needed, and the Court may not reweigh such evidence. See

Bowman, 511 F.3d at 1272.

       Plaintiff’s counsel in the administrative proceedings did not indicate that the

available evidence was insufficient for the ALJ to address the relevant mental-condition

issues. R. 56-58; see Wall, 561 F.3d at 1062-63 (“[A]n ALJ’s duty to develop the record

is not unqualified.”); Maes v. Astrue, 522 F.3d 1093, 1097 (10th Cir. 2008) (“[T]he ALJ is

not required to act as the claimant’s advocate in order to meet his duty to develop the


                                             11
record.”). And Plaintiff fails to cite any “objective medical evidence in the record” to

suggest that his mental condition “required further investigation before [the] ALJ could

determine what functional limitations, if any, existed as a result of” this condition. Howard

v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004) (internal quotation marks omitted).

Accordingly, Plaintiff’s contention that the ALJ should have further developed the record

is without merit.

                                     CONCLUSION

       The ALJ’s RFC was based on a thorough evaluation and analysis of the evidence

regarding Plaintiff’s mental impairments and supported by substantial evidence in the

record. The decision of the Commissioner is affirmed. A separate judgment shall be

entered.

       IT IS SO ORDERED this 25th day of March, 2019.




                                             12
